DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

2.    	Claims 1-20 are pending. Claims 1 and 11 are in independent forms.

Priority
3.    	No foreign priority has been claimed.

Information Disclosure Statement
4.    	The information disclosure statements (IDS's) submitted on 05/08/2020 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5. 	The drawing filed on 05/08/2020 is accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Namm et al. US Patent Application Publication No. 2005/0037794 (hereinafter Namm) in view of Dailey US Patent Application Publication No. 2010/0177661 (hereinafter Dailey).
Regarding claim 1, Namm discloses a method at a console server comprising 
“receiving a first dispatch unit list from a first radio system, the first dispatch unit list comprising a first plurality of dispatch unit IDs from the first radio system” (see Namm Fig. 2, element 200, par. 0013, the method 200 comprises the steps of broadcasting a signal from the dispatch console 202 (dispatch unit); responding to the broadcast from at least one of the subscriber units 204 (first radio system); and in accordance with the present invention, grouping, at the dispatch console, the unit IDs associated with each of the subscriber units that responded to the broadcast 206. In accordance with the present invention, the subscriber units may change channels 208 and still have the ability to receive another signal broadcast from the dispatch console 210, regardless of current channel by regrouping the subscriber units into a talkgroup formed of the grouped IDs 212);
“receiving a second dispatch unit list from a second radio system, the second dispatch unit list comprising a second plurality of dispatch unit IDs from the second radio system” (see Namm Fig. 3, element 300, par. 0014, broadcasting an incident alert from the dispatch console 302; responding to the incident alert from at least one of the plurality of two-way radios 304 (second radio); and in accordance with the present invention, logging a unit ID associated with each of the two-way radios that responded to the incident alert at the dispatch console 306 and forming a grouping of the logged IDs at the dispatch console 308. Next, the two-way radios can move amongst various talkgroups 310 without fear of missing an incident alert, as the broadcasting of another incident alert from the dispatch console to the two-way radios is associated with the grouping of logged IDs 312. Thus, the grouping of radios does not miss the incident alert regardless of whether they have changed talkgroups); and 

However, in analogues art, Dailey discloses  creating a first role, the first role including one of the first plurality of dispatch unit IDs and one of the second plurality of dispatch unit IDs (see Dailey par. 0020, system and method for dynamically creating or generating communication groups, such as talk groups (or workgroups) based on roles or rules. Each radio has one or more attributes (or credentials) associated therewith, which may be stored in the radio unit or a central database with an associated user ID. The attribute(s) or credential(s) identifies the roles that the user of the radio unit can fulfill, for example, by satisfying certain system rules, which may include required or optional members (users) for a communication group).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Dailey into the system of Namm to provide dynamic creation of role based groups that simplifies group administration, reduces bandwidth consumed in group calls and increases the flexibility and features of group communications (see Namm par. 0021).

Regarding claim 2, Namm in view of Dailey discloses the method of claim 1, 
Dailey further discloses the method further comprising creating a second role, the second role including a second of the first plurality of dispatch unit IDs and a second of the second plurality of dispatch unit IDs (see Dailey par. 0029, the attributes may define one or more positions the user has in an organization (e.g., supervisor), one or more skills (e.g., knowledge of hazardous materials or carpenter) of the user, etc. Accordingly, for the user for each radio unit 20, the attributes identify the role(s) that the user can satisfy or fulfill for a particular situation or event (e.g., emergency fire condition) or application (e.g., construction site project).


Regarding claim 3, Namm in view of Dailey discloses the method of claim 2, 
Namm further discloses wherein the second of the first plurality of dispatch unit IDs is distinct from the one of the first plurality of dispatch unit IDs (see Namm par. 0012, Each subscriber unit 102 has dispatch capability, a unique unit identifier (ID) associated therewith, and user selectable channel capability). 

Regarding claim 4, Namm in view of Dailey discloses the method of claim 2, 
Namm further discloses wherein the second of the second plurality of dispatch unit IDs is distinct from the one of the second plurality of dispatch unit IDs (see Namm par. 0012, Each subscriber unit 102 has dispatch capability, a unique unit identifier (ID) associated therewith, and user selectable channel capability). 

Regarding claim 11, Namm discloses a console server comprising: an input port for: 
“receiving a first dispatch unit list from a first radio system, the first dispatch unit list comprising a first plurality of dispatch unit IDs from the first radio system” (see Namm Fig. 2, element 200, par. 0013, the method 200 comprises the steps of broadcasting a signal from the dispatch console 202 (dispatch unit); responding to the broadcast from at least one of the subscriber units 204 (first radio system); and in accordance with the present invention, grouping, at the dispatch console, the unit IDs associated with each of the subscriber units that responded to the broadcast 206. In accordance with the present invention, the subscriber units may change channels 208 and still have the ability to receive another signal broadcast from the dispatch console 210, regardless of current channel by regrouping the subscriber units into a talkgroup formed of the grouped IDs 212); and 
“receiving a second dispatch unit list from a second radio system, the second dispatch unit list comprising a second plurality of dispatch unit IDs from the second radio system” (see Namm Fig. 3, element 300, par. 0014, broadcasting an incident alert from the dispatch console 302; responding to the incident alert from at least one of the plurality of two-way radios 304 (second radio); and in accordance with the present invention, logging a unit ID associated with each of the two-way radios that responded to the incident alert at the dispatch console 306 and forming a grouping of the logged IDs at the dispatch console 308. Next, the two-way radios can move amongst various talkgroups 310 without fear of missing an incident alert, as the broadcasting of another incident alert from the dispatch console to the two-way radios is associated with the grouping of logged IDs 312. Thus, the grouping of radios does not miss the incident alert regardless of whether they have changed talkgroups); and 
Namm does not explicitly discloses a processor for creating a first role, the first role including one of the first plurality of dispatch unit IDs and one of the second plurality of dispatch unit IDs.
However, in analogues art, Dailey discloses  a processor for creating a first role, the first role including one of the first plurality of dispatch unit IDs and one of the second plurality of dispatch unit IDs (see Dailey par. 0020, system and method for dynamically creating or generating communication groups, such as talk groups (or workgroups) based on roles or rules. Each radio has one or more attributes (or credentials) associated therewith, which may be stored in the radio unit or a central database with an associated user ID. The attribute(s) or credential(s) identifies the roles that the user of the radio unit can fulfill, for example, by satisfying certain system rules, which may include required or optional members (users) for a communication group).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Dailey into the system of Namm to provide dynamic creation of role based groups that simplifies group administration, reduces bandwidth consumed in group calls and increases the flexibility and features of group communications (see Namm par. 0021).

Regarding claim 12, Namm in view of Dailey discloses the console server of claim 11, 
Dailey further discloses wherein the processor is further configured for creating a second role, the second role including a second of the first plurality of dispatch unit IDs and a second of the second plurality of dispatch unit IDs (see Dailey par. 0029, the attributes may define one or more positions the user has in an organization (e.g., supervisor), one or more skills (e.g., knowledge of hazardous materials or carpenter) of the user, etc. Accordingly, for the user for each radio unit 20, the attributes identify the role(s) that the user can satisfy or fulfill for a particular situation or event (e.g., emergency fire condition) or application (e.g., construction site project).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Dailey into the system of Namm to provide dynamic creation of role based groups that simplifies group administration, reduces bandwidth consumed in group calls and increases the flexibility and features of group communications (see Namm par. 0021).

Regarding claim 13, Namm in view of Dailey discloses the console server of claim 11, 
(see Namm par. 0012, Each subscriber unit 102 has dispatch capability, a unique unit identifier (ID) associated therewith, and user selectable channel capability). 
 
Regarding claim 14, Namm in view of Dailey discloses the console server of claim 11, 
Namm further discloses wherein the second of the second plurality of dispatch unit IDs is distinct from the one of the second plurality of dispatch unit IDs (see Namm par. 0012, Each subscriber unit 102 has dispatch capability, a unique unit identifier (ID) associated therewith, and user selectable channel capability). 

Allowable Subject Matter
8. 	Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436